PER CURIAM.
Although the trial court did not err in granting the appellee’s motion for temporary injunction or in denying the appellant’s motion to dissolve the temporary injunction, we remand to the trial court to set a bond, retroactive to the date of entry of the temporary injunction, as required pursuant to Florida Rule of Civil Procedure 1.610(b). _ See MultiCredit, Inc. v. Ecoban Capital Ltd., 555 So.2d 1249 (Fla. 3d DCA 1989).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
DOWNEY, GUNTHER and STONE, JJ., concur.